Citation Nr: 0836593	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-29 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1952 to December 
1956.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 decision by 
the RO which denied service connection for the cause of the 
veteran's death.  In January 2007, a hearing was held at the 
RO before the undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the veteran's death on August 28, 
1993, is shown to have been the result of cholangiocarcinoma.  

3.  The medical evidence of record is in relative equipoise 
as to whether the veteran's death was due to a disease of 
service origin.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1137, 1310, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.312, 3.159, 3.303, 3.307, 3.309, 3.311 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In light of the favorable decision, the Board finds that any 
VA deficiency in complying with VCAA is harmless error and 
that no useful purpose would be served by remanding the 
appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws & Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a rebuttable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2007).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2007).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are diseases that are 
presumptively service connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, 
service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training and 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States Forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such interment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that United States Occupational Forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946; or was present during a total of at least 250 days 
before February 1, 1992, on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee, 
and meets the additional criteria listed under 38 C.F.R. 
§ 3.309(d)(3)(ii)(D)(1) (2007).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gallbladder, primary liver cancer 
(except cirrhosis or hepatitis B as indicated), cancer of the 
salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not 
suffer from one of the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast 
cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; 
(vii) skin cancer; (viii) esophageal cancer; (ix) stomach 
cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) 
kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary 
gland cancer; (xv) multiple myeloma; (xvi) posterior 
subcapsular cataracts; (xvii) nonmalignant thyroid nodular 
disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; 
(xx) tumors of the brain and central nervous system; (xxi) 
cancer of the rectum; (xxii) lymphomas other than Hodgkin's 
disease; (xxiii) prostate cancer; and (xxiv) any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that most of the listed diseases become manifest 
five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2007).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2007).  

Factual Background & Analysis

Initially, the Board observes that the appellant does not 
contend, nor does the record in any way demonstrate that the 
veteran's fatal cancer was manifested in service or until 
several decades after his separation from service.  Rather, 
she contends that the veteran's cholangiocarcinoma was due to 
radiation exposure from having visited in and around Nagasaki 
while on liberty when his ship was moored in Sasebo, Japan. 
In the alternative, the appellant contends that the veteran's 
cholangiocarcinoma was due to liver flukes contracted while 
serving in the Asian Pacific Theater during the Korean 
Conflict.  

As a preliminary matter, the Board does not dispute the 
appellant's assertions that the veteran served aboard a Naval 
vessel off the coast of Korea, or that his ship made several 
port of calls to Sasebo, Japan during service from 1952 to 
1956.  It is also reasonable to believe that the veteran 
visited Nagasaki and the surrounding areas while on liberty 
in Sasebo, Japan in January and May 1954.  Thus, the Board 
concedes that the veteran served in the Asian Pacific theater 
during the Korean Conflict and that he visited in and around 
the site of the prior atomic detonation in 1945.  

The veteran's service medical records showed that he was 
treated three times for urethritis and once for an upset 
stomach during service.  The service medical records showed 
no complaint, treatment, abnormalities or diagnosis for 
jaundice or any other liver related problems during service, 
and no pertinent abnormalities were noted on his separation 
examination in December 1956.  

The evidence of record showed that the veteran sought medical 
treatment in September 1990 after he noted weight loss and 
increasing bowel movements over the previous five weeks.  A 
CT scan in November 1990, revealed dilated intrahepatic ducts 
and ERCP showed obstruction of the mid and distal common bile 
duct.  A subsequent biopsy revealed adenocarcinoma consistent 
with cholangiocarcinoma, but could not rule out metastatic 
origin.  The tumor was considered unresectable and no further 
surgery was done.  The veteran expired at home on August 28, 
1993.  The cause of the veteran's death was 
cholangiocarcinoma, due to or a consequence of metastasis and 
hepatic abscess.  

As noted above, service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods: (1) presumptive service connection under 38 C.F.R. 
§ 3.309(d); (2) service connection of a "radiogenic 
disease" under 38 C.F.R. § 3.311; and (3) service connection 
may be granted under 38 C.F.R. § 3.303(d) and Combee when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  The Board will address each of these criteria.  

Presumptive service connection - radiation exposure.  

In order to establish presumptive service connection for the 
cause of the veteran's death under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d), the veteran must have died from a 
disease listed in 38 C.F.R. § 3.309(d)(2), and have been a 
radiation-exposed veteran who participated in a radiation-
risk activity as such terms are defined in the regulation.  
See 38 C.F.R. § 3.309 (d)(3) (2007).  In the instant case, 
the veteran's certificate of death showed the cause of death 
as cholangiocarcinoma which, in layman's terms, is a cancer 
of the bile ducts and is one of the listed disease under 38 
C.F.R. § 3.309(d)(2) (2007).  

The evidentiary record also established that the veteran most 
likely was exposed to radiation while on shore leave in and 
around Nagasaki.  The record does not, however, demonstrate 
that the veteran participated in a "radiation-risk 
activity" as such terms are defined under 38 C.F.R. § 3.309 
(d)(3).  Therefore, service connection for the cause of the 
veteran's death cannot be granted on a presumptive basis.  

Because the veteran did not participate in a radiation-risk 
activity, the presumptive service connection provisions under 
38 C.F.R. § 3.309(d) are not applicable in this case.  The 
Board will next examine the claim under 38 C.F.R. § 3.311, 
which provides for special development in cases involving 
radiogenic diseases.  

(2) Radiogenic disease under 38 C.F.R. § 3.311.  

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  

Here, the veteran was diagnosed with cancer of the bile 
ducts, which is included as a radiogenic disease listed in 
§ 3.311 (b)(2).  The claims file was forwarded to the Under 
Secretary for Benefits in accordance with the provisions of 
38 C.F.R. § 3.311 for an opinion as to the relationship 
between the veteran's cholangiocarcinoma and his exposure to 
ionizing radiation in service.  The Under Secretary concluded 
that there was insufficient evidence to establish that the 
veteran was exposed to radiation while serving in the waters 
off Japan, and instructed that the Ships Logs be obtained to 
determine his presence at an atomic blast site.  Thereafter, 
the Ship's Logs were obtained and the file was forwarded to 
the Defense Threat Reduction Agency for review.  A letter 
from that Agency in August 2005 indicated that the veteran 
did not meet the criteria to be considered a member of the 
occupation force of Hiroshima and Nagasaki under the 
provisions of 38 C.F.R. § 3.309.  

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's cancer was in 
fact the result of exposure to ionizing radiation.  

In this case, the favorable evidence of record includes 
opinions from a professor of radiation oncology, dated in 
April 2003, a VA environmental physician, dated in April 
2004, and letters from two professors of medicine from Temple 
University, dated in April and May 2008.  

The professor of Radiation Oncology reported that there were 
an observed increased number of cholangiocarcinomas among 
survivors of Hiroshima and Nagasaki.  He noted that the 
atomic device exploded at Nagasaki produced significantly 
more contamination with Thorium than the Uranium device used 
at Hiroshima, and that the increased number of 
cholangiocarcinomas that were observed at Nagasaki began 12 
to 15 years after exposure.  He pointed out that thorium and 
related isotopes are concentrated in the liver in the cells 
adjacent to the bile duct, so the exposure is highest in the 
bile duct.  He also noted that lower exposures appeared to be 
associated with somewhat reduced risk of cholangiocarcinomas 
but the latency (time until the tumor appears) was extended.  
He explained that less contamination means a lower exposure 
rate to radiation and a longer time to deliver a carcinogenic 
dose, but that it was not clear that this meant that there 
was a reduced risk of cancer.  He concluded that the 
veteran's exposure was as likely as not a contributing cause 
of his death.  

The VA environmental physician indicated that the veteran's 
ship operated in the Pacific and presumed that it was near 
areas where there was atomic testing.  He also noted that it 
was well established that radiation exposure can lead to 
cancer of the bile ducts or cholangiocarcinoma, and opined 
that it was as likely as not that the veteran's tumor was 
related to radiation exposure during service.  The physician 
indicated that the claims file was also reviewed by a VA 
oncologist, but he did not indicate whether the oncologist 
was in agreement with his conclusion.  

One of the professors from Temple University noted that the 
veteran did not have any known risk factors for the 
development of cholangiocarcinoma, such as liver flukes, 
Thorotrast exposure, or inflammatory bowel disease, except 
for possible exposure to radiation agents plutonium and/or 
thorium while he was stationed in Sasebo and visited 
Nagasaki.  He noted that Thorium contamination, in some 
respects duplicates exposure to Thorotrast, an agent well 
known to produce liver and bile duct cancers in humans.  He 
opined that, in the absence of known risk factors for the 
malignancy, there was sufficient experimental and 
epidemiologic data to support the conclusion the veteran's 
service in and around Nagasaki played some role in the 
development of his cholangiocarcinoma.  

The assistant professor of surgery from Temple University 
pointed out that cholangiocarcinoma is a rare type of cancer 
that had several known risk factors, including exposure to 
radiation agents, i.e., radiopaque medium called Thorotrast 
and plutonium or thorium.  He noted that the veteran did not 
have any known risk factors except for possible exposure to 
radiation agents plutonium and/or thorium while he was 
stationed in Sasebo and visited Nagasaki.  He noted that 
there is a collection of scientific observations on 
relationships between 'alfa-particle' radiation and subsite 
specific liver cancer (including cholangiocarcinoma), and 
other surveys that refuted the studies cited by the IME that 
cholangiocarcinoma was not significantly associated with 
whole-body radiation exposure.  However, he did not cite to 
any specific journal or medical treatise, or provide any 
specific examples.  The professor stated that the veteran did 
not have any known risk factors for cholangiocarcinoma, 
except for his exposure in Nagasaki and opined that it was as 
likely as not that liver cancer was due to radiation exposure 
in service.  

The evidence of record includes an independent medical expert 
(IME) opinion from the Director of the Liver Center at the 
University of Alabama at Birmingham, dated in January 2008.  
The physician indicated that the veteran probably was exposed 
to residual radiation fall out by virtue of having been in 
Sasebo, Japan, regardless of whether he actually traveled to 
Nagasaki or the surrounding areas.  However, he noted that 
there were no studies showing a high incidence of 
cholangiocarcinoma in veterans who were stationed in Japan 
following World War II.  He also referred to a 1999 radiation 
study by Cologne et al which examined the effects of 
radiation on the incidence of primary liver cancer among 
atomic bomb survivors in a cohort of atomic bomb survivors in 
Hiroshima and Nagasaki.  He noted that the study found only a 
paucity of cholangiocarcinoma cases, which suggested that 
cholangiocarcinoma was not significantly associated with 
whole-body radiation exposure, in contrast to internal 
exposure from the radiological contrast medium Thorotrast.  
He concluded that it was unlikely that the veteran's fatal 
cholangiocarcinoma was due to radiation exposure either 
during port visits to Sasebo, or from any trips to Nagasaki.  

As to the possibility that the veteran's cholangiocarcinoma 
was due to liver flukes, he noted that there was no medical 
history to suggest recurrent biliary tract obstruction from 
infection prior to the veteran's presentation with 
cholangiocarcinoma in September 1990.  He indicated that 
there was no clinical or laboratory evidence of any 
hepatobiliary disease in service or at the time of his 
service separation examination, and that when initially 
evaluated in September 1990, ERCP showed no evidence of worm 
infestation of the biliary tract.  Thus, there was no 
evidence that the veteran had infection with clonorchis 
sinensis.  He opined that the veteran's cholangiocarcinoma 
was very unlikely to have been caused by either radiation 
exposure or to infection with liver flukes.  

In this case, the medical opinions are in agreement on 
several points.  That the veteran had no known risk factors 
for cholangiocarcinoma; that the liver cancer was a very rare 
type of disease, and that radiation exposure is a known risk 
factor for the development of cholangiocarcinoma.  The 
physician's were essentially in agreement that the veteran 
did not have any recurrent biliary tract obstruction from 
infection and that his cholangiocarcinoma was not caused by 
or related to liver flukes.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board must 
weigh the credibility and probative value of the above 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

As noted above, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  In this 
case, the medical opinions, particularly the opinions by the 
professor of Radiation Oncology and the IME opinion are well-
reasoned, consistent with, and based on a review of the 
evidentiary record, and are thorough and detailed.  They both 
addressed the medical questions in this case and reached 
different conclusions as to the possible etiology of the 
veteran's cholangiocarcinoma.  Moreover, none of the 
physician's could, with any degree of medical certainty, 
identify the specific cause for the veteran's 
cholangiocarcinoma.  Therefore, the Board finds that the 
evidence is in relative equipoise.  The Board finds that 
opinions offered a rational explanation for the veteran's 
demise.  Therefore, resolving all reasonable doubt in the 
appellant's favor, the Board finds the evidence supports 
entitlement to service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


